DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mach 8, 2022 has been entered.
 Response to Arguments
	The amendments made to claims 8, 9, and 11 in the amendment filed March 8, 2022 obviate the objections made to those claims in the previous Office action of record; these objections have been withdrawn.
	The amendment made to claim 16 obviates the 35 USC 112(b) and 35 USC 112(a) rejections made to that claim in the previous Office action; this rejection has been withdrawn.
	As will be indicated below, the amendments made to claim 11 and 16 obviate the interpretation of claim limitations under 35 USC 112(f).
	The examiner notes that while applicant states on page 9 that the amendments made to claims 1 and 11 contain no new matter, the examiner disagrees with this statement.  A more complete discussion will be found with regard to the rejection of these claims under 35 USC 112(a).

Upon further consideration and review, applicant's arguments filed March 8, 2022 with regards to the rejection of claims 1 and 11 under 35 USC 103 as being unpatentable over Roztocki et al (2018/0180401) have been fully considered but they are not persuasive.  
To begin, the arguments on pages 9-10 that Roztocki teaches phase extraction using the arctan function while the instant application teaches using interference equations that are multivariable in nature for conditions of both quadrature or in quadrature only, are not persuasive as the claims are silent with regards to extracting phase using interference equations that are multivariable in nature.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That Roztocki performs phase extraction using an arctan function while the instant invention uses multivariable interference equations is not a persuasive argument when the claimed invention does not use those equations.
Applicant continues on pages 10-11 that the present method as taught in the application comprises extracting phase by making use of a pre-calculated reference table and then achieving phase stabilization by offsetting the memory to compare the measured intensities and achieving phase stabilization by offsetting the difference between the extracted and target phase using a closed loop feedback system.  Applicant also argues that, in the instant application, the phase is extracted when the interference equations are multivariable in nature, by comparing measured intensity values to the pre-calculated library that comprises all possible values for the system, as opposed to only a target value, and the proximity of the system state from the target is assessed 
To begin, the examiner maintains that one having ordinary skill in the art would find it obvious to modify Roztocki to compare detected output signals with reference intensities (applicant is reminded that this feature is considered to be admitted prior art due to the failure to traverse this finding of Official notice; see page 4 of the January 7, 2022 Office action).  This limitation, that a proximity of a phase to a target phase is estimated by comparing the detected output signals with reference intensities is set forth by claims 1 and 11.  However, the other features that are argued (offsetting the memory; achieving phase stabilization by offsetting the difference between the target and extracted phases using a closed loop feedback system; extracting the phase when interference equations are multivariable in nature; and having the library comprise all possible values for the system) are all not found in the claimed invention.  As with the above arguments, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
All that appears to be required by the conclusion of the claims is to estimate a proximity of the phase of the interferometer to a target phase by comparing the detected output signals with reference output intensities.  As noted in previous rejections and repeated below, this is taught by a combination of Roztocki and a conclusion that it is well known to compare measured signals to reference signals found in a library.  As such, the claims remain rejected under 35 USC 103 for the reasons set forth below.
Claim Interpretation
	As a result of the amendments made to the claims in the response filed March 8, 2022, no limitations are being interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-11, 13, 16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, the claims set forth “estimating a proximity of a phase of the interferometer to a target phase . . .” (see lines 15-16 of claim 1 and line 17 of claim 11).  Claim 11 also adds the frequency shifted and unshifted output signals are compared with frequency shifted and unshifted interferometer output reference intensities to “estimate” the interferometer phase.  However, the instant specification does not appear to provide support for the limitation “estimating a proximity of a phase of the interferometer to a target phase”.  A search of both the 
If support exists in the specification for “estimating a proximity of a phase of the interferometer to a target phase” as set forth in the claims, the examiner respectfully requests that applicant point to this specific support in any reply filed to the instant Office action.
Claims 3, 6-10, 13, 16, and 18-21 are rejected by virtue of their dependency on either claim 1 or claim 11, thereby containing all the limitations of the claim on which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the claim sets forth, in lines 17-20, “estimating a proximity of a phase of the interferometer to a target phase and comparing the detected frequency-shifted and unshifted output signals of the multi-path interferometer with frequency shifted and unshifted interferometer output reference intensities to estimate the interferometer phase”.  This limitation is unclear, because by using the word “and”, the claim appears to recite that the proximity of a phase of the interferometer to a target phase is estimated, and then output signals are compared to reference intensities to estimate the interferometer phase.  Does this mean that the claim estimates the interferometer phase twice?  Or is the word “and” supposed to be “by”, where the comparison provides details as to how the phase proximity is estimated (similarly to claim 1)?  Clarification is required.
	For purposes of the rejection below, the examiner is interpreting the limitation similarly to claim 1, where the proximity of a phase is estimated by performing the comparison.
	Claims 13, 16, and 18-20 are rejected by virtue of their dependence on claim 11, thereby containing all the limitations of the claim on which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 13, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roztocki et al (2018/0180401).

Roztocki, however, fails to disclose but fails to disclose estimating a proximity of a phase of the interferometer to a target phase by comparing the detected frequency-shifted and unshifted output signals of the multi-path interferometer with reference frequency shifted and unshifted interferometer output reference intensities.  

	As for claim 3, Roztocki discloses that detecting the frequency shifted and unshifted output signals comprises detecting signals at each output of the multi-path interferometer (see paragraph 0011 – “In a Michelson interferometer, the signal can be measured at the interferometer output”).
	As for claim 6, Roztocki discloses delivering phase rectification signals (see paragraph 0022).
	As for claim 7, Roztocki discloses tracking the phase of the multi-path interferometer (see paragraph 0011 – “from the measured signals, the interferometer phase can be extracted for sensing applications”, where extraction is seen to be tracking the phase).
	As for claim 8, Roztocki discloses said splitting the reference signal into the frequency shifted reference signal and the unshifted reference signal uses at least one of: an acousto-optic modulator (element 20, Fig. 1), and an electro-optic modulator, (see paragraph 0025).

	As for claim 10, Roztocki discloses the use of an unbalanced interferometer (see paragraph 0018) or a balanced interferometer (see paragraph 0021 and 0023).
	Regarding claim 11, Roztocki (Fig. 1) discloses a system for phase extraction of a multi-path interferometer (see paragraph 0024, disclosing that system 10 in Fig. 1 can be used on n-arm interferometers, where n is greater than 2), comprising a light source 16, said light source generating a coherence length longer than an arm length difference of the multi-path interferometer (see paragraph 0026); a polarization multiplexing unit (beam splitter 18, frequency shifter 20, polarizing beam splitter 22) connected to the multi-path interferometer; and a detection unit, said detection unit comprising a polarization demultiplexer (PBS 26) and a detector for each output of the multi-path interferometer (as the interferometer has two arms, there are, correspondingly, two detectors 28, 30 shown in Fig. 1); wherein said polarization multiplexing unit comprises a beam splitter/coupler 18 that splits a reference signal generated by said light source into a frequency shifted reference signal (first signal 38 after being split by the beam splitter passes through a frequency shifter 20 to turn into a frequency shifted reference signal 44) and an unshifted reference signal (second signal 40, not shown in Fig. 1 but disclosed in paragraph 0016), and a polarization beam splitter that recombines said frequency shifted reference signal and said unshifted reference signal into a polarization- and frequency-multiplexed reference signal (see paragraph 0016), and said polarization multiplexing unit feeds the polarization- and frequency- multiplexed reference signal to the multi-path interferometer (“both beams pass via the PM circulator 24 and enter the interferometer 12” as per paragraph 
Roztocki, however, fails to disclose estimating a proximity of a phase of the interferometer to a target phase by comparing the detected frequency-shifted and unshifted output signals of the multi-path interferometer with frequency shifted and unshifted interferometer output reference intensities to estimate the interferometer phase (the examiner notes that in paragraph 0022, Roztocki does teach that controller 32 calculates the actual interferometer phase from the photodetector signals, but does not explicitly teach the comparison claimed).  
However, the examiner takes Official notice as to the well known process of comparing an interferometrically measured value with a reference or library value, particularly as Roztocki already discloses comparing the measured phase to a target/desired phase (see paragraph 0022).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to estimate a proximity of the interferometer phase in Roztocki to a target phase by comparing the detected output signals of the interferometer with reference intensities, the motivation being that the process of comparing a measured value with a reference value will allow for more accurate phase stabilization in the interferometer, as the results of the comparison can allow for adjustment of the interferometer so as to get the measured phase to correspond to the desired reference phase (such as by tuning the frequency to achieve an optimal operating condition as disclosed by paragraph 0021 of Roztocki). 
	As for claim 13, Roztocki discloses the detection unit detects signals at each output of the multi-path interferometer (see paragraph 0011 – “In a Michelson interferometer, the signal can be measured at the interferometer output”).

	As for claim 18, Roztocki discloses that the light source is one of: continuous wave (CW) lasers, diodes, gas and solid state lasers, and bi-color beam generating lasers (see paragraphs 0025 and 0026).
As for claim 19, Roztocki discloses said splitting the reference signal into the frequency shifted reference signal and the unshifted reference signal uses one of: an acousto-optic modulator (element 20, Fig. 1) and an electro-optic modulator (see paragraph 0025).
As for claim 20, Roztocki discloses the use of an unbalanced interferometer (see paragraph 0018) or a balanced interferometer (see paragraph 0021 and 0023).
As for claim 21, Roztocki discloses using bi-color beam generating lasers to generate the reference signal (see paragraph 0025).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 16, 2022